NEWS RELEASE Exhibit 99.1 HECLA REPORTS PRELIMINARY 2 11.1 MILLION OUNCES OF SILVER AND OUNCES OF GOLD Increases of 24% and 56%, respectively, over 2013 FOR IMMEDIATE RELEASE January 14, 2015 COEUR D'ALENE, IDAHO Hecla Mining Company (NYSE:HL) today announced preliminary production results¹ for the fourth quarter and full year 2014, with strong performance from all three mines and the Company exceeding annual gold and silver production guidance. HIGHLIGHTS ● Silver production of 11.1 million ounces, a 24% increase over 2013 production.2 ● Gold production of 186,994 ounces, a 56% increase over 2013 production.3 ● Silver equivalent production of 34.5 million ounces for 2014, a 50% increase over 2013 and 142% increase over 2012 levels. 4 ● Lead and zinc production is 33% and 11% higher than 2013 production. ● Capital spending of approximately $132 million (excluding capitalized interest), $18 million less than guidance. ● Cash and cash equivalents of approximately $209 million at year end, only $3 million less than 2013 year end. “Hecla’s silver equivalent production is the most in Hecla’s history and higher than our guidance as all three mines are running well,” said Phillips S. Baker, Jr., Hecla’s President and CEO. “The fourth quarter performance of Greens Creek and Casa Berardi exceeded our normal production expectations as a result of higher grades and in addition, increased recoveries at Casa Berardi over the third quarter. Cash balances are essentially unchanged from the end of last year, despite the lower price environment and the completion of Hecla’s second largest annual capital program that was designed to increase production, extend mine life and reduce operating risk. These results are testament to the strength of Hecla’s assets and the capability of our operating teams.” See cautionary statement regarding preliminary statements at the end of this release. Lucky Friday restarted February 2013 and reached full historic production level in September 2013. Increase in gold production due primarily to acquisition of Aurizon Mines Ltd. on June 1, 2013. 2014 silver equivalent calculation based on the following prices: $19.08 for Ag, $1,266.19 for Au, $0.95 for Pb, and $0.98 for Zn . Hecla Mining Company • 1-800-432-5291 • hmc-info@hecla-mining.com 1 Greens Creek Greens Creek
